Supreme Court of Florida
                             ____________

                            No. SC21-1223
                             ____________

     IN RE: AMENDMENTS TO FLORIDA RULE OF GENERAL
       PRACTICE AND JUDICIAL ADMINISTRATION 2.244.

                          September 2, 2021

PER CURIAM.

     The Court, on its own motion, amends Florida Rule of General

Practice and Judicial Administration 2.244 to adjust the title, to

remove the references to salary relationships among levels of state

judges, and to renumber the subdivisions detailing the Unified

Committee on Judicial Compensation and its role in addressing

judicial pay and benefits issues. 1 These amendments are intended

to respect the realities of the legislative process, while also ensuring

the continuation of the judicial branch’s support of fair and

adequate compensation for Florida’s judges and justices.




     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R.
Gen. Prac. & Jud. Admin. 2.140(d).
     In 2007, this Court first adopted rule 2.244 in response to a

proposal filed by the Judicial Compensation Work Group to

delineate “salary relationships for the various levels of state judges.”

In re Report & Recommendations of the Judicial Compensation Work

Group, 957 So. 2d 1168, 1169 (Fla. 2007). At the time, the Court

explained that “the pay scales set forth in this rule are intended to

be flexible guidelines, not rigid rules.” Id. at 1170. Then, in 2012

in response to recommendations of the Judicial Branch Governance

Study Group, the Court added language to rule 2.244 creating the

Unified Committee on Judicial Compensation as a mechanism “to

develop and recommend to the Court judicial pay and benefits

priorities and to advocate for judicial pay and benefits issues

approved by the Court for inclusion in the annual judicial branch

budget request.” In re Implementation of Judicial Branch

Governance Study Group Recommendations, 121 So. 3d 1, 6 (Fla.

2012).

     Given that the discretion for appropriations levels is vested in

the Florida Legislature, the Court has determined that the salary

relationships currently listed in rule 2.244 are not appropriate for a

rule of court practice and procedure. To be clear, however, we


                                 -2-
emphasize that the Court supports and will continue to support fair

and adequate compensation for all of Florida’s judges. And the

language of rule 2.244 providing for the Unified Committee on

Judicial Compensation and its role in developing and advocating

the branch’s judicial pay and benefits priorities will remain in place.

     Accordingly, we amend the Florida Rules of General Practice

and Judicial Administration as reflected in the appendix to this

opinion. New language is indicated by underscoring, and deletions

are indicated by struck-through type. The amendments shall

become effective immediately. Because the amendments were not

published for comment previously, interested persons shall have

seventy-five days from the date of this opinion in which to file

comments with the Court. 2



      2. All comments must be filed with the Court on or before
November 16, 2021, as well as a separate request for oral argument
if the person filing the comment wishes to participate in oral
argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must
be electronically filed via the Florida Courts E-Filing Portal (Portal)
in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.
AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not
licensed to practice in Florida, the comment may be, but is not
required to be, filed via the Portal. Any person unable to submit a
comment electronically must mail or hand-deliver the originally

                                 -3-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rule of General Practice and Judicial
Administration




signed comment to the Florida Supreme Court, Office of the Clerk,
500 South Duval Street, Tallahassee, Florida 32399-1927; no
additional copies are required or will be accepted.


                                -4-
                              APPENDIX

Rule 2.244.     JUDICIAL COMPENSATIONUNIFIED COMMITTEE
                ON JUDICIAL COMPENSATION

      (a) Statement of Purpose. The purpose of this rule is to set
forth the official policy of the judicial branch of state government
concerning the appropriate salary relationships between justices
and judges at the various levels of the state courts system and the
mechanism for advancing judicial compensation and benefits
issues. Although ultimate discretion in establishing judicial
compensation is vested in the Florida Legislature, the salary
relationships referenced in this rule reflect the policy of the judicial
branch when requesting adjustments to judicial salaries.

     (b) Annual Salaries. The annual salary of a district court of
appeal judge should be equal to 95 percent of the annual salary of a
supreme court justice. The annual salary of a circuit court judge
should be equal to 90 percent of the annual salary of a supreme
court justice. The annual salary of a county court judge should be
equal to 85 percent of the annual salary of a supreme court justice.

     (c) Unified Committee on Judicial Compensation.

     (1)(a) Creation. There shall be created a Unified Committee on
Judicial Compensation to address judicial pay and benefits issues.

     (2)(b) Purpose. The purpose of the Unified Committee on
Judicial Compensation shall be to:

     (A)(1) develop and recommend to the supreme court judicial
pay and benefits priorities; and

     (B)(2) advocate for judicial pay and benefits issues approved by
the supreme court for inclusion in the annual judicial branch
budget request.

      (3)(c) Membership. The membership shall include the chief
justice of the supreme court, the presidents and presidents-elect of


                                  -5-
the Conference of District Court of Appeal Judges, the Conference
of Circuit Court Judges, and the Conference of County Court
Judges, and the chairs and vice-chairs of the District Court Budget
Commission and the Trial Court Budget Commission.

      (4)(d) Staffing. The Office of the State Courts Administrator
will provide primary staff support to the committee.




                                 -6-